In a matrimonial action, defendant appeals from stated portions of an interlocutory judgment of the Supreme Court, Dutchess County, dated December 31, 1975, which, inter alia, granted plaintiff a divorce on the ground of cruel and inhuman treatment. (A cross appeal by plaintiff from stated portions of the said interlocutory judgment has apparently been abandoned.) Interlocutory judgment affirmed, insofar as appealed from, with costs. There is ample testimony in the record to support the interlocutory judgment granting the plaintiff-respondent a divorce on the ground of cruel and inhuman treatment. We find no merit to defendant-appellant’s conten*922tion that he was wrongfully denied a jury trial with regard to his counterclaim for divorce on the ground of plaintiffs alleged adultery (see Downing v Downing, 32 AD2d 350; Gonzalez v Concourse Plaza Syndicates, 41 NY2d 414). Cohalan, J. P., Titone, Suozzi and Mollen, JJ., concur.